Name: Commission Regulation (EC) No 460/2002 of 14 March 2002 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade;  leather and textile industries
 Date Published: nan

 Avis juridique important|32002R0460Commission Regulation (EC) No 460/2002 of 14 March 2002 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 073 , 15/03/2002 P. 0008 - 0009Commission Regulation (EC) No 460/2002of 14 March 2002authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 27/2002(2), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the European Community and the People's Republic of China on trade in textile products, initialled on 9 December 1988 and approved by Council Decision 90/647/EEC(3), as last amended and extended by an Agreement in the form of an Exchange of Letters, initialled on 19 May 2000 and approved by Council Decision 2000/787/EC(4), and Article 8 of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral agreement, initialled on 19 January 1995 and approved by Council Decision 95/155/EC(5), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 19 May 2000 and approved by Council Decision 2000/787/EC, provides that transfers may be made between quota years. The above flexibility provisions were notified to the Textiles Monitoring Body of the World Trade Organisation following China's accession to it.(2) The People's Republic of China submitted a request for transfers between quota years on 24 January 2002 for additional flexibilities, and most specifically for an advance use of quantities from the quantitative limits of year 2002 into year 2001.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988 and as set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is, therefore, appropriate to grant the request to the extent that quantities are available.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China fixed by the Agreement between the EC and the People's Republic of China are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 9, 11.1.2002, p. 1.(3) OJ L 352, 15.12.1990, p. 1.(4) OJ L 314, 14.12.2000, p. 13.(5) OJ L 104, 6.5.1995, p. 1.ANNEX>TABLE>